DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas A. Sexton (57,070) on 11/9/2021.

The application has been amended as follows: 

Claim 7, lines 9-12:
“generate a Doppler image based on the Doppler signal and display the generated Doppler image simultaneously with the first ultrasound image, wherein the 

Reasons for Allowance
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 states “generating a first Doppler image based on the first Doppler signal and displaying simultaneously with the first ultrasound image, wherein the first Doppler signal indicates by position on a graph different intensity levels of different velocities of a body fluid associated with the sample volume”. This is not reasonably taught by the prior art in combination with the other references. Clark teaches a method for switching between a spectrum (Doppler) mode and an ultrasonic mode. However, Clark does not reasonably teach displaying the first Doppler image simultaneously with the first ultrasound image. Clark only discloses displaying the Doppler image or the ultrasound image (See Fig. 1, 11). The combination of Clark and Moehring does not reasonably suggest “calculating at least one selected from an average magnitude, a maximum value, and a minimum value of the first Doppler signal; determining the at least one selected from the average magnitude, the maximum value, and the minimum value of the first Doppler signal is less than a threshold value thereof; and when the at least one selected from the average magnitude, the maximum value, and the minimum value of the first Doppler signal is less than the threshold value thereof, acquiring a second ultrasound image by updating the first ultrasound image, displaying the second ultrasound image, and suspending the displaying of the first Doppler image”. Clark teaches that system switched from a spectrum mode to an image mode if it detects movement [0023]. Moehring analyzes the Doppler signal to determine if the ultrasound probe should be moved [0077]. Therefore, the combination of references does not reasonably suggest the claimed invention without the benefit of improper hindsight, and is non-obvious over the prior art. Claims 4 and 7 are allowable for substantially the same reasons. Dependent claims 2, 3, 5, 6, and 8 necessarily contain all the limitations of the independent claims, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793